Citation Nr: 0420603	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  99-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a status-post anterior cruciate ligament 
repair and partial lateral meniscectomy of the right knee.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a small central herniated disc with moderate 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
status-post anterior cruciate ligament repair and partial 
lateral meniscectomy of the right knee (right knee 
disability), and for a small central herniated disc with 
moderate degenerative joint disease of the lumbosacral spine 
(which the RO characterized as a herniated nucleus pulposus, 
L5-S1, status-post hemilaminectomy and foraminotomy, medial 
facetectomy and removal of bony spur) (low back disability), 
and assigned initial 10 percent ratings for each condition, 
effective from June 30, 1998.  The veteran perfected a timely 
appeal of these determinations to the Board.

In an August 2000 rating decision, the RO increased the 
rating on the veteran's low back disability to 20 percent, 
effective June 30, 1998.  Thereafter, in an October 2002 
rating action, the RO increased rating on his service-
connected right knee disability to 20 percent disabling, 
effective May 7, 2002; however, in a June 2003 rating 
decision, the RO made the 20 percent rating effective June 
30, 1998.  Because higher ratings are available for these 
conditions, and because the veteran is presumed to seek the 
maximum available benefit for a disability, his low back and 
right knee appeals remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

When this matter was previously before the Board in October 
2003, it was remanded for further development and 
adjudication, which has been accomplished.  This case is once 
again before the Board.

Because the veteran has disagreed with the initial disability 
ratings assigned for his service-connected right knee and low 
back disabilities, the Board has characterized the issues as 
listed on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, during the course of this appeal, the veteran's 
claims folder was transferred to the Cleveland, Ohio, RO as 
part of VA's Tiger Team Project.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
evidence of record shows that the veteran's low back 
disability is manifested by no more than severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

2.  Since the effective date of service connection, the 
evidence of records does not reflect that the veteran's low 
back disability results in incapacitating episodes averaging 
a total duration of at least six weeks annually, any 
neurological manifestations, or unfavorable ankylosis of the 
entire thoracolumbar spine.

3.  Since the effective date of service connection, the 
veteran's right knee disability is manifested by pain and 
recurrent dislocations with frequent episodes of effusion, 
crepitus and locking of the joint and results in no more than 
moderate impairment of the right knee.

4.  The evidence of record shows that the veteran does not 
have right knee arthritis.

5.  Since the effective date of service connection, the 
evidence of records shows that the veteran's right knee 
disability is manifested by chronic pain and limitation of 
motion; however, it does not result in functional loss 
consistent with or comparable to limitation of flexion of the 
right knee to 45 degrees or extension to 10 degrees; or 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent disability rating 
for the low back disability are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243, 5292, 5293, 5295 (2001, 
2002, 2003).

2.  The criteria for an initial disability rating in excess 
of 20 percent for the right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261 (2003); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The record reflects that in the RO's September 2002 and April 
and June 2003 letters, as well as in the Board's October 2003 
remand, VA notified the veteran of the types of evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  VA informed the veteran 
of his responsibility to identify, or submit directly to VA 
medical evidence that shows that his claimed condition had 
worsened.  Moreover, VA specifically requested that the 
veteran provide any information or medical evidence he may 
have or know of that was not already submitted.  The veteran 
responded in June 2003, noting that he had no further 
information to submit.

The veteran and his representative have also been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
and advised them of the evidence needed by the veteran to 
prevail on the claims.  VA has also advised the veteran of 
the September 2002 and September 2003 amendments to the 
criteria for rating disabilities of the spine, and in fact, 
the veteran's representative has also submitted copies of the 
revised criteria, reflecting that the veteran was aware of 
these new requirements.

By way of all the aforementioned communications, which were 
issued prior to the RO's readjudication of the veteran's 
claims, de novo, by the RO in February 2004, VA provided 
notice that substantially complied with the specific 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b).  Thus, in this context, it is well to observe 
that the VCAA requires only that the duty to notify be 
satisfied, and that claimant's be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002).  The RO has associated the 
veteran's service medical records and the post-service VA 
treatment records, including those pertaining to outpatient 
treatment at the VA Medical Center in St. Louis.  In 
addition, the veteran was afforded formal VA examinations in 
March 2000, October 2002, May 2003, and in February 2004 in 
order to assess the nature, extent, severity of the 
manifestations associated with the veteran's low back and 
right knee disabilities.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of VA 
resources is not warranted.  38 U.S.C.A. § 5103A.

Factual Background

The service medical records show that the veteran was seen 
for treatment of chronic low back pain with radiculopathy and 
numbness.  He underwent surgery during service to treat this 
condition, and a January 1998 Medical Evaluation Board report 
reflects that he was diagnosed as having chronic lumbosacral 
pain/herniated nucleus pulposus; he was found to be not 
physically fit for further duty.  The service medical records 
also indicate that the veteran had right knee problems during 
service had and the January 1998 Medical Evaluation Board 
report reflects that he was diagnosed as having chronic 
anterior cruciate ligament deficient right knee, status post 
anterior cruciate reconstruction.

In March 2000, the veteran was afforded a formal VA 
examination to assess the nature and extent of his low back 
and right knee disabilities.  The examiner noted that the 
veteran experienced the onset of low back pain with 
radiculopathy during service and underwent a hemilaminectomy.  
He also observed that the veteran was treated during service 
for right knee problems and underwent right knee surgery 
while on active duty.  

During the examination, the veteran complained of having back 
pain and stiffness, with pain radiating down the left leg as 
well as spasm approximately twice per week.  He stated that 
movement and physical activity precipitated the onset of his 
symptoms and that bed rest and the use of a back brace helped 
ameliorate them.  The veteran reported that the low back 
disability impacted on his employability because he was 
unable to obtain employment because he was unable to lift or 
bend and that he lacked the skills required for a more 
sedentary position.  

With respect to his right knee, the veteran stated that 
prolonged standing and walking, as well as bad weather, were 
precipitating factors for his right knee symptoms.  The 
examiner indicated that the veteran wore a knee brace at all 
times and that he had no episodes of dislocation or recurrent 
subluxation and no evidence of inflammatory arthritis.  The 
veteran stated that his right knee disability did not affect 
his ability to perform activities of daily living.

Range of motion studies of the veteran's low back revealed 
that the veteran had forward flexion to 55 degrees, with pain 
at 45 degrees; left lateral flexion to 20 degrees and right 
lateral flexion 35 degrees, both with pain at the stopping 
points.  He had rotation to 55 degrees to the right and 30 
degrees to the left due to discomfort and fear of turning to 
the left.  In addition, the examination revealed that the 
veteran had slight spasms on the left side of the lumbar 
spine when it was at rest, which increased on flexion and 
rotation.  There were no postural abnormalities or fixed 
deformities.  The examination further disclosed that 
sensation was slightly decreased in the veteran's left lower 
leg as compared to the right to normal touch.  An MRI of the 
low back revealed that the veteran had a small centralized 
herniated nucleus pulposus at L5-S1, and an X-ray that he had 
moderate degenerative changes in the L5-S1 joint.

Range of motion studies of the veteran's right knee showed 
that he had flexion to 110 degrees, with pain.  Drawer and 
McMurray signs were negative, but the veteran had pain with 
lateral motion of the leg.  Diagnostic study of the right 
knee revealed that he had no acute fractures but had portions 
of surgical screws in the distal femur and proximal tibia.

The examiner diagnosed the veteran as having a small 
centralized herniated nucleus pulposus at L5-S1; moderate 
degenerative joint disease of the lumbar spine; and X-ray 
evidence of ACL (anterior cruciate ligament) repair without 
evidence of right knee arthritis.

In a May 2002 statement, the veteran reported that he 
continued to have constant right knee pain, swelling and 
popping.  He also stated that his knee gave out when he 
ascended and descended stairs.  

VA outpatient treatment records, dated from July 1998 to 
September 2002, show that the veteran seen was on numerous 
occasions for treatment of his low back and right knee 
disabilities.  These entries reflect complaints and findings 
consistent with those found at the March 2000 VA examination; 
the also indicate that the veteran wore a brace to treat his 
right knee.

In October 2002, the veteran was afforded a VA joints 
examination.  At the outset of his report, the examiner 
indicated that he had reviewed the claims folder and 
discussed the history of the veteran's in-service and post-
service right knee problems.  The examiner stated that the 
veteran wore a right knee brace and had not had right knee 
surgery since his discharge from active duty.  The veteran 
reported that his right knee gave out and characterized his 
right knee discomfort as a seven on a scale of one to ten and 
stated that the condition improved when he used nonsteroidal 
anti-inflammatory drugs (NSAIDs) and worsened upon prolonged 
standing.

The examination revealed that the veteran was able to 
ambulate normally within and outside the examination room.  
There was no inflammation, erythema, joint effusion or bony 
hypertrophy.  The examiner commented that the pain seemed out 
of proportion to the veteran's movement and mobility during 
the examination.  Range of motion studies disclosed that he 
had extension to zero degrees and flexion to 123 degrees, 
with mild tenderness to palpation on the lateral joint line.  
The examiner further reported that the veteran had mild 
anterior laxity on the anterior drawer test and that he 
declined his request to squat due to fear of discomfort.  X-
rays showed that the veteran had mild arthritic and post-
operative ACL changes.  The diagnosis was residuals of 
anterior cruciate ligament repair and partial lateral 
meniscectomy.

VA outpatient treatment records, dated from September 2002 to 
June 2003, contain complaints and findings consistent with 
that discussed above.

In May 2003, the veteran was afforded a formal VA examination 
to assess his low back and right knee disabilities.  At the 
outset of his report, the examiner stated that he had 
reviewed the veteran's claims folder.  During the 
examination, the veteran complained of having left-sided pain 
and stiffness, with a sharp pain shooting radiating down his 
left buttocks.  He stated he had pain upon lifting or moving, 
in the range of eight to nine with ten as the most severe.  
The veteran indicated that he had back spasms on average once 
to twice and week.  In addition, he stated that after mowing 
the lawn he has to lie down for 30 to 60 minutes due to pain, 
and that sitting and relaxing reduced his symptoms; he also 
reported treating the disability with pain medications.

The veteran reported that he had missed seven days of school 
in the prior three months because of his back spasms.  He 
denied having any bowel or bladder incontinence and indicated 
that he wore a back brace for support, which provided some 
relief for his discomfort.

With regard to his right knee, the veteran reported that it 
still "felt loose" when he took steps in certain 
directions; the veteran explained that his right knee popped 
out and that he has a sensation of bone on bone contact with 
a sharp pain in his right kneecap.  He estimated that the 
pain was about a seven on a one to ten scale, but stated that 
it was greatly increased with activity, especially walking 
and ascending and descending stairs.  The veteran indicated 
that he also suffered from right knee swelling, and reported 
experiencing flare-ups of this condition on average two to 
three times per week.  He stated that he used a knee brace 
and pain medications to treat the disability.

Physical examination of the veteran's low back disclosed no 
paraspinal muscle spasm.  Range of motion studies showed that 
he had forward flexion to 70 degrees, with pain at 60 
degrees.  He had extension to 25 degrees, with complaint of 
left-sided tightness.  He had lateral flexion to 35 degrees, 
bilaterally, and was able to walk on his heels and toes 
without any significant difficulty.  An MRI revealed that he 
had had a laminectomy on the left at L-5 and that he had 
moderate degenerative disc changes at L5-S1 and accompanied 
degenerative endplate changes and mild facet hypertrophic 
changes at that level.  

The examination further revealed that the veteran was able to 
enter the examination room without any disturbance.  He had 
no evidence of swelling or abnormality of the right knee, but 
that both active and passive motion produced clicking.  There 
was no joint effusion and the veteran had right knee flexion 
to 120 degrees and extension to zero degrees.  The drawer 
sign was negative and there was no misalignment or the 
lateral and medial deviation.  The veteran had some clicking 
in his right knee when he tried to straighten it from a 
flexed position, with complaints of pain.  The veteran was 
also able to fully squat, albeit with pain.  Diagnostic study 
of the right knee reveled post-surgical changes with a small 
spur formation at the lateral tibial plateau.

The examiner diagnosed the veteran as having status post 
laminectomy L5-S1, with residual lumbosacral strain and 
degenerative disc disease, and moderate degenerative disc 
changes at L5-S1 and accompanied degenerative endplate 
changes and mild facet hypertrophic changes at that level.  
He also diagnosed him as having residuals of ACL repair and 
partial meniscectomy with mild strain of the right knee, with 
a mild spur formation at the lateral tibial plateau.

In July 2003 written argument, the veteran's representative 
noted that the regulation for evaluating intervertebral disc 
disease under Diagnostic Code 5293 had been amended and 
asserted that the former criteria were more favorable to the 
veteran's claim.  Citing the medical evidence showing that 
the veteran's low back disability was manifested by back 
spasm once to twice per week and noting that he took 
medication to treat the condition, Disabled American Veterans 
maintained that at least a 40 percent rating was warranted 
under the former criteria.

With respect to his right knee claim, his representative, 
referencing the medical evidence indicating that he had 
severe pain, including bone on bone grinding, as well as 
instability, and contended that the condition warranted at 
least a 30 percent rating under Diagnostic Code 5257.  

In October 2003 written argument, Disabled American Veterans 
maintained that the veteran's low back right knee 
disabilities warranted higher ratings due to his severe 
residual functional impairment.  In doing so, his 
representative cited the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), as well as 38 C.F.R. §§ 4.40. and 
4.45, for the proposition that weakness, fatigability, 
incoordination, or pain on movement of a joint can provide a 
basis for a higher schedular evaluation.  Disabled American 
Veterans also observed that the criteria for evaluating 
intervertebral disc disease had been revised and submitted a 
copy of the amended criteria.  In addition, with respect to 
his right knee claim, the veteran's representative cited the 
Court's decision in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) for the proposition that limitation of motion due to 
pain and instability may be rated separately and awarded 
independent compensable evaluations.  

In February 2004, a VA examiner reviewed the veteran's claims 
file and discussed in detail the history and findings of the 
veteran's low back and right knee disabilities during and 
since service.  According to the examiner, the veteran's low 
back disability was not productive of any neurological 
manifestations.  He added that there was no current evidence 
of intervertebral disc syndrome as a painful phenomenon 
produced by a herniated disc causing pressure on a spinal 
nerve producing the characteristic symptoms of pressure of 
the spinal nerve, which is radiating leg pain with symptoms 
of numbness, tingling, weakness and findings of positive 
straight leg raising and frequently reflex changes and muscle 
weakness.  The examiner reported that the veteran did not 
have such intervertebral disc syndrome; rather, he suffered 
from degenerative disc disease at L5-S1.  He indicated that 
the veteran's orthopedic symptoms were chronic back pain that 
was aggravated by activities, which is diagnosed as 
degenerative disc disease at L5-S1, and reiterated that there 
were no neurological manifestations.

The examiner also noted that the May 2003 VA physician had 
indicated that the veteran missed seven days of school in the 
last five months due to his incapacitating episodes.  In 
addition, he stated that the veteran's low back disability 
was productive of recurring attacks of low back pain and 
spasm with intermittent relief and was caused by periodic 
aggravation of chronic degenerative disc disease at L5-S1.  
The examiner added that during these recurrent attacks, his 
flare-ups and aggravation would be characterized as severe in 
nature, necessitating that he forego participation in his 
regular activities.  He indicated, however, that he was 
unable to comment whether the veteran's range of motion was 
affected during these periods of flare-up.  The examiner 
stated that the flare-ups and recurring attacks were due to 
the veteran's degenerative disc disease and not productive of 
sciatic neuropathy.

With respect to the right knee disability, the examiner 
reported that the veteran's lateral tibial plateau spur was 
not related to arthritis of the patella or the tibiofemoral 
joint or patellofemoral joint.  The examiner explained that 
the lateral tibial spur was frequently seen in patients who 
had anterior cruciate ligament tears and had chronic anterior 
cruciate ligament instability and deficiency, "such as has 
been demonstrated in this individual."  He added that the 
veteran's symptoms were exacerbated by physical activities, 
such as going up and down stairs, walking and prolonged 
standing.  The pain was primarily on the lateral side of the 
knee, and sitting did not worsen the condition.  

With respect to the Board inquiry regarding arthritis, the 
examiner stated that his review of the X-rays did not show 
that the veteran had patellofemoral arthritis.  He explained 
that the radiologic reading of the patellofemoral joint was 
erroneous because a true lateral view was not taken, and that 
all the X-rays conducted in 2000, 2002 and 2003 showed a 
patellofemoral joint that was "quite normal."  The examiner 
indicated that the spurs were inconsequential and were not a 
manifestation of mild arthritis changes of the patellofemoral 
joint.

The examiner further stated that the veteran's subjective 
complaints of pain were compatible with the nature of the 
veteran's injury.  He explained that although the veteran did 
not have arthritis, the absence of a lateral medial meniscus 
in the presence of an anterior cruciate ligament injury will, 
more likely than not, cause chronic knee pain.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2003); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, 
where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the 
Board notes that in Guerrieri v. Brown, 4 Vet. App. 467 
(1993), the Court offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Id. at 470-71.

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.  Low back disability

The veteran's low back disability has been rated as 20 
percent disabling effective June 30, 1998, the date of 
service connection.  As noted above, the criteria for rating 
low back disability were twice amended during the course of 
this appeal.

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); see also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In the 
February 2004 SSOC, the RO considered both the former and the 
revised criteria, and accordingly, the Board will do likewise 
since there is no prejudice to the veteran.  

Pursuant to former Diagnostic Code 5293, a 20 percent rating 
was warranted for moderate intervertebral disc syndrome with 
recurrent attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, and a 60 percent evaluation was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e. 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Under an amendment to the rating schedule that became 
effective on September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past twelve months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2003)).  

The rating schedule was further amended, effective September 
26, 2003, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, degenerative arthritis 
of the spine under Diagnostic Code 5242, and intervertebral 
disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a).  Although the amendment purported to make 
only editorial, not substantive, changes to the criteria for 
evaluating intervertebral disc syndrome that became effective 
in 2002, the notes defining incapacitating episode and 
chronic orthopedic and neurologic manifestations were 
deleted.  However, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were still separately rated under an 
appropriate diagnostic code.  Id. at 51,456, Note (1).  

In June 2004, however, VA acknowledged that the September 26, 
2003, amendments had inadvertently omitted text that 
previously appeared in the table of the proposed rule 
published in the Federal Register on September 4, 2002, and 
retroactively corrected that omission by reinserting the two 
missing notes (pertaining to code 5243) into the table.  69 
Fed Reg. 32,449 (Jun. 10, 2004).

Under the general rating formula, a 20 percent rating is 
warranted where the forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or muscle spasm or 
severe guarding enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine to 
30 degrees or less, or where favorable ankylosis of the 
entire thoracolumbar spine is shown.  A 50 percent evaluation 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is demonstrated.  
Id. at 51,456.  These evaluations are for application with or 
without symptoms such as pain (regardless of whether it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

Following a careful review of the evidence of record, the 
Board agrees with the veteran that his low back disability 
most closely approximates the criteria for a 40 percent 
rating under former Diagnostic Code 5293.  In reaching this 
conclusion, the Board notes that the February 2004 examiner 
carefully reviewed all of the veteran's pertinent medical 
records and concluded that the veteran had severe 
degenerative disc disease of the lumbosacral spine that was 
productive of recurring attacks of low back pain and spasm 
with intermittent relief.  The Board notes that, since 
service connection was established, the disability has been 
productive of severe pain and muscle spasm.  

Further, for the period prior to September 26, 2002, the 
Board notes that although the veteran's low back disability 
could be evaluated under Diagnostic Codes 5292 and 5295, the 
only other applicable diagnostic codes, each provided for a 
maximum schedular evaluation of 40 percent, and thus a higher 
schedular rating was not available.

The Board further observes that an evaluation in excess of 40 
percent is not warranted under the former criteria of 
Diagnostic Code 5293, or the amended criteria.  In making 
this determination, the Board notes that as the February 2004 
VA examiner pointed out, and which the veteran himself 
acknowledges, the evidence is against a showing that his low 
back disability was productive of incapacitating episodes 
having a total duration of at least six weeks but less than 
twelve weeks per year.  

In addition, in light of the range of motion studies 
conducted throughout this appeal, which have consistently 
shown that the veteran has limitation of motion due to pain 
in all planes of excursion of his low back, but considerable 
motion nonetheless, because the criteria specifically 
indicate that the range of motion findings are to be 
considered with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, it indicates that the DeLuca factors are 
now contemplated in the ratings assigned under the general 
rating formula, i.e., the veteran's low back disability 
cannot be considered to be analogous to unfavorable ankylosis 
of the thoracolumbar spine.

Further, during the May 2003 VA examination, the veteran 
specifically denied having bowel and bladder incontinence, or 
any other neurological symptom, and the February 2004 VA 
examiner stressed that the veteran's low back disability was 
not productive of any neurological symptoms, to specifically 
include sciatic neuropathy.  As such, in the absence of any 
neurological impairment, a separate evaluation for 
neurological disability is not warranted.  Furthermore, since 
none of the examiners has established by examination that the 
veteran's low back disability is reflective of pronounced 
intervertebral disc syndrome manifested by symptoms 
compatible with sciatic neuropathy, absent ankle jerk, or 
other neurological findings with little intermittent relief, 
a 60 percent rating under Diagnostic Code 5293 is also not 
warranted.

B.  Right knee disability

The veteran asserts that a higher rating is warranted for his 
right knee disability and that it most closely approximates 
the criteria for the maximum 30 percent rating under 
Diagnostic Code 5257.  He also maintains that he should be 
awarded separate compensable evaluations for his right knee 
disability for arthritis and instability.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98 (1998), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56703 (1998).  Precedent opinions of the VA 
General Counsel are binding on the Board.  See 38 U.S.C.A. § 
7104(c).  

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Here, the RO has evaluated the veteran's right knee 
disability under hyphenated Diagnostic Code 5299-5260.  As 
noted above, 38 C.F.R. § 4.59 provides that a disability 
manifested by actually painful motion due to arthritis is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  In addition, 
Diagnostic Code 5261 provides that limitation of leg 
extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

After a careful review of the record, the Board determines 
that the veteran's right knee disability does not warrant an 
initial rating in excess of 20 percent.  In reaching this 
determination, the Board observes that the evidence of record 
does not support a finding that the veteran does not have 
right knee arthritis.

With respect to the arthritis finding, the Board notes that 
the February 2004 carefully reviewed the veteran's medical 
records, and specifically X-rays performed in 2000, 2002 and 
2003.  In support of this assessment, the examiner stated 
that X-rays did not show that the veteran had patellofemoral 
arthritis and explained that the radiologic reading of the 
patellofemoral joint were erroneous because a true lateral 
view was not taken, and that all the X-rays conducted in 
2000, 2002 and 2003 showed a patellofemoral joint that was 
"quite normal."  The examiner indicated that the spurs were 
inconsequential and were not a manifestation of mild 
arthritis changes of the patellofemoral joint.  Thus, 
although other examiners diagnosed the veteran as having 
arthritis, in its role as a finder of fact, the Board 
concludes that the opinion offered by the February 2004 is 
the most probative on the issue because he carefully reviewed 
the veteran's medical records and offered a well-reasoned 
explanation in support of his medical conclusion.  Madden; 
Wensch.  In this regard, the Board also points out that March 
2000 and May 2003 VA examiners likewise concluded that the 
veteran did not have arthritis of the right knee.

Moreover, given the range of motion findings elicited during 
the course of this appeal, which have consistently 
demonstrated that the veteran has full extension and flexion 
to at least 110 degrees, albeit with chronic and recurrent 
pain on motion, functional loss and limitation of motion, the 
Board finds that even when pain is considered, the veteran's 
right knee disability was not shown to result in functional 
loss consistent with or comparable to limitation of right 
knee flexion to 45 degrees or limitation of right knee 
extension to 10 degrees.

Pursuant to Diagnostic Code 5257, slight disability 
(recurrent subluxation and lateral instability) warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
disability and a 30 percent evaluation requires severe 
disability.  

The evidence dated throughout the course of this appeal shows 
that the veteran wears a right knee brace to treat his 
instability, and that he has consistently reported suffering 
from instability, popping and crepitus.  The Board notes, 
however, that the October 2002 VA examination revealed that 
he had only mild anterior laxity on the anterior drawer test.  
Further, although the May 2003 VA examination report 
indicates that both active and passive right knee motion 
produced clicking, the drawer sign was negative and there was 
no misalignment or lateral and medial deviation.  Moreover, 
the February 2004 examiner noted that although the veteran 
had chronic anterior cruciate ligament instability and 
deficiency, and that his subjective complaints of right knee 
pain were compatible, i.e., related to his service-connected 
disability, he explained that the absence of a lateral medial 
meniscus, he explained that the presence of an anterior 
cruciate ligament tear often resulted in right knee pain.  In 
light of the foregoing, the Board finds that the veteran has 
no more than moderate recurrent subluxation and lateral 
instability, and thus no more than a 20 percent rating under 
Diagnostic Code 5257 is warranted.

Turning to the issue of whether a separate evaluation is 
warranted for limitation of motion, the Board reiterates that 
the evidence shows that the veteran does not have limitation 
of motion due to arthritis; thus the Court's decision in 
Lichtenfels, as well as VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59, are not applicable 
to the veteran's claim.  Moreover, given the range of motion 
findings, this symptom does not satisfy the criteria for a 
compensable rating.  As such, a separate initial compensable 
evaluation is not warranted.

C.  Extraschedular consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
low back and right knee disabilities so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extraschedular basis.  In this 
regard, the Board notes that there is no showing that either 
disability has resulted in marked interference with 
employment i.e., beyond that contemplated in the assigned 40 
and 20 percent evaluations.  In addition, there is no showing 
that the veteran's low back and right knee disabilities have 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 disability percent rating for the low 
back disability is granted.

Entitlement to an initial disability rating in excess of 20 
percent for the right knee disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



